Citation Nr: 1242010	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-06 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses incurred at The Bowling Green Medical Center, from December 17, 2006 to January 4, 2007.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 through January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 decision of the VA medical center (MC) in Murfreesboro, Tennessee.

The Veteran and his spouse testified during a videoconference hearing that was held in March 2009 before the undersigned Acting Veterans Law Judge.  A transcript of those proceedings has been associated with the claim file.

During his March 2009 hearing, additional evidence, consisting of an April 2008 letter from Dr. D.W.B., was received by the Board.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction (AOJ), validly executed pursuant to 38 C.F.R. § 20.1304(c).  The Board has accepted this evidence and associated it with the record on appeal.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for anesthesiological and radiological services during surgery and hospitalization for treatment of a nonservice-connected disorder from December 17, 2006 to January 4, 2007 at The Bowling Green Medical Center. 

2.  The record establishes that VA facilities were not feasibly available and that emergent circumstances existed when the Veteran was transferred to the private facility, such that a prudent layperson would reasonably have expected that delay in seeking immediate medical attention would be hazardous to life or health.

3.  The anesthesiological and radiological services provided during the Veteran's surgery and hospitalization from December 17, 2006 to January 4, 2007 at The Bowling Green Medical Center were essential to the overall medical care provided to the Veteran.
CONCLUSION OF LAW

The criteria for reimbursement of unauthorized, non-VA medical expenses incurred for anethesiological and radiological services provided at The Bowling Green Medical Center, from December 17, 2006 to January 4, 2007, have been met.  38 U.S.C.A. §§ 1725 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1002 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been issued to the Veteran.  However, because the benefit sought is being granted in full, VA's failure to provide adequate notice in this case is not prejudicial to the Veteran.

The Veteran seeks payment or reimbursement for non-VA medical services which were rendered during surgery and hospitalization from December 17, 2006 through January 4, 2007 at The Bowling Green Medical Center.  Specifically, he testified during his hearing that the unreimbursed medical expenses at issue relate to unpaid sums owed for anesthesiology and radiology services provided during his surgery and hospitalization.  An April 2008 letter from the appellant's treating physician at The Bowling Green Medical Center, Dr. D.W.B., concurs that there are ongoing issues concerning unpaid bills associated with services from the anesthesiologist and radiologist.  With reference to these outstanding charges, Dr. D.W.B. opined that, "[c]ertainly, [the anesthesiologist and radiologist] were integral in the overall healthcare provided during [the Veteran's] hospital stay..."  Copies of medical bills pertaining to anethesiological and radiological services rendered on December 18, 2006 and December 26, 2006 are associated with the record and indicate a total charge for such services of $2,202.00.  

These expenses were denied in an April 2007 decision issued by the Murfreesboro VAMC, apparently on the basis that a prudent layperson would not have reasonably viewed the anesthesiological and radiological services as an emergency or thought that the delay in seeking such services would have been hazardous to life or health.

Interestingly, the appellant noted during his hearing that, to his understanding, all other costs associated with his surgery and hospitalization have been paid in full.  Indeed, a July 2007 decision also issued by the VAMC in Murfreesboro, Tennessee determined that other expenses associated with the appellant's December 18, 2006 surgery and hospitalization at The Bowling Green Medical Center were to be reimbursed by VA.

Hospital and surgery records from The Bowling Green Medical Center dated December 2006 show that the Veteran initially presented for emergency treatment on December 16, 2006 at Greenview Regional Hospital with complaints of sudden right leg cramping.  An ultrasound revealed an occlusion of his right femoral artery.  

The following day, on December 17, 2006, the Veteran was transferred to The Bowling Green Medical Center for further evaluation and treatment.  On admission, the Veteran reported a past medical history of bilateral fem-pop bypass and occasional and ongoing Charley horses in his legs.  In describing his current symptoms, he reported severe pain that was unrelenting.  Physical examination on admission revealed the Veteran as being alert and oriented and in no acute distress.  Nonetheless, pain was reported behind his right knee upon movement of his right ankle.  Doppler tests were unable to elicit a pulse in the Veteran's foot.  An angiogram confirmed the presence of an arterial occlusion of the common femoral artery in the right leg.

On the next day, December 18, 2006, the Veteran a repeat angiogram apparently resulted in restored flow to the fem-pop bypass.  Nonetheless, a large clot was still present in the distal popliteal artery.  After further conservative treatment via fountain catheter failed to resolve the remaining clot, the Veteran underwent surgery for thromboembolectomy of the right leg, via incision of the popliteal artery with patch angioplasty and a thrombectomy of the right leg bypass graft via an incision in the groin and four compartment fasciotomies of the calf.  Subsequent hospital records indicate an uneventful recovery prior to the Veteran's discharge from care on January 4, 2007.

According to credible testimony provided by the Veteran and his spouse at the March 2009 Board hearing, the Veteran and his spouse had been advised by treating medical personnel prior to surgery that transfer of the Veteran to a VA medical facility for treatment would pose the danger of the Veteran losing the use of his leg.   Indeed, by its July 2007 decision, the Murfreesboro VAMC has already awarded payment or reimbursement for much of the medical costs associated with the Veteran's surgery and hospitalization pursuant to 38 U.S.C.A. § 1725. 

The provisions of 38 U.S.C.A. § 1725 were amended, effective October 10, 2008.   See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Also, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under 38 U.S.C.A. § 1725. 

The new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. 

Under the earlier version 38 U.S.C.A. § 1725, treatment is considered emergent only up the point when the Veteran could have been transferred safely to a VA facility.  It does not matter whether the transfer actually occurs at that time.  Simply stated, under the old law, payment is not available beyond the point of stabilization, even if he remains in a VA facility due to no fault of his own.  As such, the older law is more restrictive.  In contrast, under the new revisions effective October 10, 2008, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  That is, under the new law, the definition of "emergency treatment" has been liberalized.  The public policy behind the change in law is that if VA fails to promptly transfer the Veteran to a VA facility once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his own.

By its July 2007 decision, which granted payment or reimbursement for all medical costs associated with the Veteran's December 2006 surgery and hospitalization, with the exception of anethesiological and radiological services, the Murfreesboro VAMC already determined that the non-VA services were provided in a situation which met all of the criteria under 38 U.S.C.A. § 1725.  Based upon the foregoing evidence discussed above, the VAMC's July 2007 decision appears to be based upon sound rationale and conclusions.  In that light, the Board is also persuaded by Dr. D.W.B.'s April 2008 opinion that the services rendered by the anesthesiologist and radiologist were "integral" to the overall care provided to the Veteran at The Bowling Green Medical Center.  Indeed, such services would seem to be an essential part of the Veteran's surgery, recovery, and care.

In view of the foregoing, the Board finds that the required legal elements have been satisfied, and entitlement to reimbursement for anesthesiological and radiological services rendered from December 17, 2006 to January 4, 2007 at The Bowling Green Medical Center is warranted pursuant to 38 U.S.C.A. § 1725.


ORDER

Entitlement to payment or reimbursement of non-VA medical expenses incurred for anethesiological and radiological services provided at The Bowling Green Medical Center, from December 17, 2006 to January 4, 2007, is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


